Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CPR 1.114, including the fee set forth in 37 CPR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CPR 1.114, and the fee set forth in 37 CPR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR l.114.  Applicant's submission filed on December 09, 2021 has been entered.
Status of Claims
	Claims 1-15 and 17 have been cancelled.  Claims 16 and 31 are currently amended.  Claims 18-30 and 32-35 were previously presented.  Claims 16 and 18-35 are pending and have been fully considered.  All claims are drawn to an apparatus.
Status of Previous Objections / Rejections
The previous 35 USC §102 and 35 USC §103 rejections have been withdrawn in view of amendments to the claims, Applicant's remarks and a careful reconsideration of the pertinent rejections.

Response to Amendment
In their reply dated December 9, 2021, Applicant made claim amendments to address one or more objections, rejections, statements and/or claim interpretations of the prior Office action (OA).  The amendments change the scope of the claim and/or their interpretation.
No new matter is added and the amendments are in proper form. 
Allowable Subject Matter
Claims 16 and 18-35 are allowed.  Claims 16 and 31 are independent claims.  Claim 16 is exemplary and is as follows:  
Claim 16:	A fuel filter comprising: 
- a receptacle comprising a base portion forming a bottom and a cover detachably connected to the base portion, the receptacle being provided with an inlet for unfiltered fuel and an outlet for filtered fuel which is located in the base portion, an inside volume being defined between the base portion and the cover, 
- a filter insert arranged in the inside volume and having an upper axial end including a first flange, a lower axial end, and an annular filter medium extending about a longitudinal axis between the upper axial end and the lower axial end, the annular filter medium having an inner face which defines a hollow internal space in communication with the outlet, 
- a central member extending in the hollow internal space, having a first end directly integral or adjacent to the first flange and a second end opposite to the first end, 
- a connection interface distinct from the base portion and mounted between the base portion and the filter insert, the connection interface including a transverse wall extending beneath at least one among the lower axial end and the central member, the transverse wall 
wherein the transverse wall also defines a passage for conveying gases contained in the unfiltered fuel to an escape channel that is distinct from the inlet and the outlet, and 
wherein the fuel filter further comprises a valve having an upper sealing face for closing the passageway from below the transverse wall, the valve enabling selectively opening the passageway in an operative configuration of the filter insert as a result of an engagement between the second end of the central member and said valve which is mounted so as to move relative to the transverse wall, the central member thereby being an actuating member for moving the valve according to a position of the filter insert, the valve by default being biased toward a position which closes the passageway.
The following is an examiner’s statement of reasons for allowance:  
With respect to the newly amended claims and Examiner’s interpretation of the attendant revised scope of the claimed invention, where Examiner applies the broadest reasonable interpretation (BRI) consistent with the specification, the recently applied references fail to disclose, singly or in combination, or to render obvious, all the limitations of the recited claims.
Additionally, upon reconsideration of the application, it appears that no other prior art of record, or any newly found art, properly discloses or reasonably suggests a fuel filter and mounting support with a filter insert, sealing structure and valve configuration and with all the claimed additional features substantially as described in the currently amended independent claims 16 and 31.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.

If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/